SEPARATION AND RELEASE AGREEMENT




This Separation and Release Agreement ("Agreement") is made this 9th day of
January, 2010 by and between AmeriServ Financial, which is meant to and shall
include all of its subsidiaries, affiliates, and related organizations and their
officers, directors, employees, trustees, agents, representatives, predecessors,
successors and assigns, (hereinafter collectively referred to as "AmeriServ
Financial"), and Ronald W. Virag. ("Employee").




Employee is currently employed by AmeriServ Financial as President and Chief
Executive Officer of AmeriServ Financial Trust and Financial Services Company
(“Trust Company”).  Employee and AmeriServ Financial have mutually decided to
terminate their employment relationship.  Therefore, with the intent to be
legally bound hereby, AmeriServ Financial and Employee agree as follows:




AGREEMENT




1.  Termination of Employment.  Except as set forth in this Agreement,
Employee’s responsibilities and obligations to perform duties for AmeriServ
Financial shall cease as of January 4, 2010 and Employee shall not be required
or permitted to be present at AmeriServ Financial’s business offices or
locations after January 4, 2010 except as otherwise provided in this Agreement.

2.  Consideration.  

(a)  As consideration for entering into this Agreement, AmeriServ Financial
agrees to continue Employee’s full salary and Employee’s benefits, except as
provided below, from January 4, 2010 through and including September 3, 2010
(“Severance Period”).  

(b)  Provided that Employee has not revoked his agreement to this Agreement as
provided for in Section 19, such payments and benefit continuations shall begin
eight days after Employee executes this Agreement or on AmeriServ Financial's
first regularly scheduled payday after execution, whichever occurs later.  

(c)  The foregoing payments will be net of any legally-required deductions as
well as any deductions required to be made by Employee under AmeriServ
Financial’s benefit plans and will be paid in accordance with AmeriServ
Financial's general payroll procedures.  

(d)  In further consideration for entering into this Agreement, Employee will
continue to participate in AmeriServ Financial's health insurance plan
(including dental at his current Cafeteria Plan level) through September 3,
2010.  Employee shall also have continued access to and participation in
AmeriServ Financial's Employee Assistance Program, and may participate in
AmeriServ Financial's pension and 401(k) profit sharing plans if required time
frames are fulfilled under each of the plans’ provisions, during the Severance
Period.

(e)  Employee acknowledges that the severance payments and continued benefits
set forth above constitute consideration over and above anything of value that
he would be entitled to, including severance pay, insurance continuation
(including dental), extended participation in AmeriServ Financial's pension and
401(k) profit sharing plans, if required time frames are fulfilled under each of
the Plans' provisions, during the Severance Period but for this Agreement.
 Employee’s acceptance of the payments and benefits to be made hereunder is in
full accord and satisfaction of all claims arising out of Employee’s employment
with AmeriServ Financial, including, but not limited to, all claims for wages
and benefits, e.g., salary, dental and life insurance coverage, except as
provided herein.  Employee agrees that all benefits and incidents of his
employment relationship with AmeriServ Financial ceased on January 4, 2010,
except as set forth in this Agreement.  Specifically, Employee’s club
membership(s) and assignment of a vehicle for use by AmeriServ Financial ceased
as of January 4, 2010.

3. Duties During Severance Period.  During the Severance Period, Employee shall
have no duties other than as specifically assigned to Employee by AmeriServ
Financial’s President and Chief Executive Officer and any obligations Employee
shall have pursuant to this Agreement, subject, however, to Employee's
employment with another entity, travel or other commitments.  Employee shall
make every effort to carry out the duties referred to herein that are
specifically assigned in the time limit prescribed.  However, if Employee has a
conflict, he shall immediately notify the AmeriServ President and CEO and
resolve any conflict(s) within a reasonable timeframe that is mutually
agreeable.  Employee will be reimbursed for any travel, lodging or out-of-pocket
expenses encountered in conjunction with the duties referred to herein.




4. Release.  In consideration of this Agreement, Employee hereby fully and
finally releases and discharges, AmeriServ Financial, its/their shareholders,
investors, predecessors, subsidiaries, and affiliated companies, and its/their
respective successors and assigns of and from any and all manner of actions,
causes of action, dues, accounts, bonds, covenants, contracts, agreements, and
compensation, whether in law or in equity, in contract or in tort, under statute
or common law, whether now known or unknown, which Employee ever had, now has,
or hereafter may have, or which his heirs, executors, or administrators
hereafter may have by reason of any matter, cause, or thing whatsoever arising
out of Employee’s employment relationship from the beginning of Employee’s
employment to the termination of Employee’s employment relationship with
AmeriServ Financial, as of the date of his execution of this Agreement.  This
Release includes, but is not limited to, any and all claims under the
Pennsylvania Human Relations Act, 43 Pa. C.S.A. § § 951 et seq., Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. § § 2000 et seq., the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § § 601 et seq.
(“ADEA”), the Americans with Disabilities Act, 42 U.S.C. § § 12101 et seq., the
Family Medical Leave Act of 1993, 29 U.S. §§ 2601 et seq., and the Pennsylvania
Wage Payment and Collection Law, 43 P.S. §§ 260.1  et seq.  In addition,
Employee also releases and waives any right to or claim for any and all
attorneys’ fees, including litigation expenses and costs which Employee or his
counsel may claim under any statute, regulation, or in common law, including,
but not limited to those set forth in this paragraph.  This Agreement shall not
bar Employee from filing a charge of employment discrimination with the United
States Equal Employment Opportunity Commission or any similar state or local
administrative agency, however Employee disclaims any right to receive legal or
equitable relief from AmeriServ Financial as the result of filing such a charge.

3.  Payment of Costs.  If a court determines that Employee has violated this
Agreement by filing a claim, suing AmeriServ Financial or violating the
covenants established in Section 8 of this Agreement, Employee agrees to pay all
costs and expenses of defending against such claims incurred by AmeriServ
Financial in prosecuting any counterclaim or cross claim based on this
Agreement, including reasonable attorneys' fees and all other costs and expenses
associated therewith.

4.  Waiver of Relief.  This Agreement encompasses any relief, no matter how
called, whether now apparent or yet to be discovered, including but not limited
to, wages, front pay, back pay, compensatory damages, punitive damages, damages
for pain, suffering, mental anguish and loss of enjoyment of life, and costs and
attorneys' fees. Further, Employee agrees that he will not be entitled to any
benefit from any claim or proceeding filed on his behalf with any agency or
court; provided, however, Employee may commence an action to assert that the
release of Employee’s Age Discrimination in Employment Act claim was not knowing
and voluntary and to enforce this Agreement and seek damages and equitable
relief.

5.  No Admission of Liability.  Execution of this Agreement and payment of
severance compensation and benefits as provided above, does not constitute an
admission by AmeriServ Financial of any violation of any civil rights or other
employment discrimination statute, or any other legal provision, regulation,
ordinance, order or action under common law.

6.  Non-Competition and Non-Solicitation.  

(a)  Through and including January 4, 2013, Employee agrees and covenants that
Employee shall not in any way, for Employee’s own account, or for the account of
any person, firm, corporation, or organization, become engaged, directly or
indirectly, either as an agent, employee, consultant, partner, officer,
director, stockholder, proprietor, owner or otherwise of any person, firm,
corporation or organization engaged in direct competition with AmeriServ
Financial.

(b)  Through and including January 4, 2013, Employee agrees and covenants that
Employee shall not directly or indirectly try to solicit or entice any
individual who is, at that time, an employee of AmeriServ Financial or of any
affiliate or subsidiary of AmeriServ Financial, whom Employees know to be such
an affiliate, to leave employment with AmeriServ Financial or such affiliate or
subsidiary.




(c)  Because of the nature and scope of AmeriServ Financial’s operations,
Employee acknowledges that the scope of the foregoing restrictions as set forth
in the preceding subparagraphs  (a) and (b) are fair and reasonable and that
such restrictions are intended solely to protect the legitimate interests of
AmeriServ Financial and such restrictions are not intended nor will they prevent
Employee from earning a livelihood.




(d)  Employee agrees that money damages would not be a sufficient remedy for any
breach of the non-competition and non-solicitation provisions of this Agreement
by Employee and that, in addition to all other remedies available at law or in
equity, AmeriServ Financial shall be entitled to specific performance and to
injunctive or other equitable relief as a remedy for any such breach.  Employee
agrees not to oppose the granting of such relief and to waive any requirement
for the securing or posting of any bond in connection with such remedy.
 Employee further agrees that if AmeriServ Financial prevails in any suit or
action under this Agreement, Employee shall reimburse AmeriServ Financial for
its expenses incurred in connection with such suit or action, including without
limitation, its attorneys' fees and costs.




7.  No Contact.  Employee agrees that through and including January 4, 2013, or
for a lesser period of time if so established in writing by the President and
Chief Executive Officer of AmeriServ Financial, Employee will not contact any
employee of AmeriServ Trust & Financial Services Company except:  in a strictly
social, non-business context wherein no AmeriServ business will be discussed;
 or as directed by the AmeriServ Financial President and CEO as provided in
Paragraph 3 hereinabove.  Employee further agrees that following January 4,
2010, he will not enter any business location or facility under the control of
AmeriServ Financial except for commercial purposes.  This section, however, is
not intended to preclude employees, former employees, customers or former
customers of AmeriServ Financial from contacting Employee so long as there is no
discussion of AmeriServ Financial’s business or to prevent a current employee of
AmeriServ Trust and Financial Services Company, who has been duly authorized, to
contact Employee to seek information or assistance related to business matters
from the Employee.

8.  Non-Disparagement and Confidentiality.  Employee agrees that he will not in
any way disparage or make negative comments regarding AmeriServ Financial to any
future employer, or any other person or persons.  Employee agrees to keep
confidential and to not disclose to any person (other than members of his
immediate family, accountant and attorney) the terms and fact of this Agreement.
 Employee agrees not to disclose or divulge, directly or indirectly, any
business secret, special method, or other confidential or proprietary
information of AmeriServ Financial to any person, firm, partnership, venture or
corporation, except as required by Subpoena or Judicial Order.

Ameriserv Financial agrees that it will not in any way disparage or make
negative comments regarding Employee to any potential or actual employer of
Employee, or any other person or persons.  AmeriServ Financial agrees to keep
confidential and to not disclose to any person, other than employees and agents
of AmeriServ Financial with a business need to know same, the terms and fact of
this Agreement.

In furtherance of the terms of this Agreement, the parties acknowledge that the
provisions of the Agreement are a material factor in their agreement to the
terms of this Agreement, and that a breach of the provisions, including, but not
limited to the Non-Disparagement and Confidentiality provision set forth in this
section, the Non-Competition and Non-Solicitation Provisions set forth in
Section 8 of this Agreement, or any other provision set forth in this Agreement,
would cause the party against whom the breach is made irreparable harm despite
the inability or difficulty in establishing the actual damages, and therefore,
the Parties  agree that, in the event of a breach of this Agreement, the
provisions of this Agreement shall be enforceable in equity, and the parties
shall be entitled to the right to obtain a temporary injunction to preclude the
ongoing breach of this Agreement, pending a hearing on any action to obtain a
permanent injunction, as well as any hearing seeking damages for the breach of
this Agreement, and further, should AmeriServ Financial prevail in establishing
that a breach occurred by Employee, then and in such case, Employee shall, in
addition to actual damages, and the aforesaid injunctive relief, be liable to
reimburse AmeriServ Financial for all Severance Payments to Employee, and
further, Employee is responsible to pay AmeriServ Financial counsel fees and
costs incurred by AmeriServ Financial in obtaining and enforcing the benefits of
this Agreement.  Alternatively, should Employee prevail in establishing that a
breach occurred by AmeriServ Financial, then and in such case, AmeriServ
Financial shall, in addition to actual damages, and the aforesaid injunctive
relief, be liable to reimburse to pay Employee’s counsel fees and costs incurred
by Employee in obtaining and enforcing the benefits of this Agreement.




9.  Cooperation.  Employee agrees to provide full, complete, and truthful
cooperation and assistance to AmeriServ Financial during the Severance Period
concerning matters in which Employee was involved or has knowledge as a result
of his employment by AmeriServ Financial.  Additionally, during and after the
Severance Period, Employee agrees to reasonably assist and cooperate with
Company and Company’s lawyers, consultants or other persons Company may
designate in the investigation, defense and/or resolution of any potential,
asserted or threatened litigation, administrative proceeding or investigation
against or relating to the Company concerning matters in which Employee was
involved or has knowledge as a result of his employment by AmeriServ Financial.
  Such cooperation shall include, but not be limited to, appearing for and
truthfully participating in, upon reasonable notice, interviews, discussions,
telephone conferences, depositions, court appearances, and such other matters in
which Employee’s cooperation is reasonably required.  AmeriServ Financial agrees
to reimburse Employee for all reasonable accommodations, loss of wages and other
costs related thereto.

10.  Indemnification.  If Employee is made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (each a “Proceeding”), by reason of the fact that Employee served
in the capacity of an officer of AmeriServ Financial (or, served in the capacity
of an officer of another entity, at the request of AmeriServ Financial) during
his employment with AmeriServ Financial, then AmeriServ Financial shall
indemnify, hold harmless and defend Employee against all liabilities, losses,
expenses (including reasonable attorneys’ fees and expenses), judgments, fines,
and amounts paid in settlement (“Losses”), as are actually and reasonably
incurred by Employee; provided, however, that (a) AmeriServ Financial shall
control the defense and resolution of any matter for which Employee is to be
indemnified, (b) AmeriServ Financial shall not be obligated to indemnify
Employee for any Losses which arise out of or relate to any act or omission by
Employee that constitutes intentional or knowing misconduct, gross negligence or
a failure to act in good faith, and (c) Employee shall not be entitled to
indemnification pursuant to this Section 12 in connection with any Proceeding
initiated by Employee against AmeriServ Financial or any shareholder, employee,
manager or officer of AmeriServ Financial or any of its respective direct or
indirect subsidiaries.  If both Employee and AmeriServ Financial are made a
party to the same third party action, complaint, suit or proceeding, AmeriServ
Financial agrees to engage counsel for Employee, or Employee may use the same
counsel as AmeriServ Financial, as required by applicable rules regarding
conflict of interest of retained counsel.

11.  Return of AmeriServ Financial Property.  On January 4, 2010, or at such
later date to be established in the discretion of AmeriServ Financial, Employee
has or agrees to return to AmeriServ Financial all AmeriServ Financial property
in his possession, including keys, identification badges, computers, mobile
communication devices, passwords or other computer related identifications and
any AmeriServ Financial documents and copies thereof.

12.  Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties and supersedes all prior negotiations,
understandings and agreements, proposed or otherwise, written or oral,
concerning the subject matters of this Agreement.  Furthermore, no modification
of this Agreement shall be binding unless in writing signed by each of the
parties to this Agreement.

13.  Headings.  All titles and headings in this Agreement are intended solely
for convenience of reference and shall in no way limit or otherwise affect the
interpretation of any of the provisions of this Agreement.

14.  Severability.  Should any provision of this Agreement be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.  It is understood and agreed, however, that AmeriServ and
Employee shall first use their best efforts to negotiate in good faith an
enforceable general release.  

15.  Governing Law.  This Agreement shall be governed by, construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to the principles or provision of conflicts of laws.  

16.  Judicial Enforcement.  Ten (10) days before any party to this Agreement
institutes any action to enforce the rights set forth in this Agreement, written
notice of the intention to sue shall be given by certified mail by said party to
the other party.  During the above-mentioned ten (10) day period, the parties to
this Agreement will make a reasonable effort to amicably resolve any
disagreement that has arisen between them.

17.  OLDER WORKERS BENEFIT PROTECTION ACT.  AS PROVIDED IN THE OLDER WORKERS
BENEFIT PROTECTION ACT, EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS THAT HE HAS BEEN
ADVISED TO CONSULT WITH AN ATTORNEY OF HIS CHOICE PRIOR TO SIGNING THIS
AGREEMENT.  EMPLOYEE FURTHER UNDERSTANDS AND AGREES THAT HE HAS BEEN GIVEN A
PERIOD OF TWENTY-ONE (21) DAYS IN WHICH TO REVIEW AND TO CONSIDER WHETHER TO
SIGN THIS AGREEMENT BUT THAT EMPLOYEE MAY, IN HIS DISCRETION, EXECUTE THIS
AGREEMENT BEFORE THE EXPIRATION OF SAID TWENTY-ONE (21) DAY CONSIDERATION
PERIOD.

IT IS FURTHER UNDERSTOOD THAT EMPLOYEE SHALL BE ENTITLED TO REVOKE OR CANCEL HIS
ACCEPTANCE OF THIS AGREEMENT DURING THE SEVEN (7) DAY PERIOD FOLLOWING HIS
DELIVERY OF A SIGNED COPY OF THIS AGREEMENT TO JACK W. BABICH, CHIEF HUMAN
RELATIONS OFFICER OF AMERISERV FINANCIAL.  EMPLOYEE AGREES TO COMMUNICATE ANY
SUCH NOTICE OF REVOCATION OR CANCELLATION BY WRITTEN NOTICE, SENT BY HIM OR HIS
LEGAL COUNSEL TO MR. BABICH.




BY EXECUTING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ
THE FOREGOING AGREEMENT AND ALL OF ITS PROVISIONS AND HAS HAD THE BENEFIT OF
COUNSEL WITH RESPECT TO THIS SEPARATION AGREEMENT AND RELEASE AND ITS CONTENTS,
HAS HAD THE OPPORTUNITY TO CONSIDER THIS AGREEMENT, UNDERSTAND THIS AGREEMENT,
DISCUSS THIS AGREEMENT WITH LEGAL COUNSEL, AND RELY UPON COUNSEL’S ADVICE, AND
REVIEW ALL OF ITS TERMS WHICH HAVE BEEN FULLY EXPLAINED AND MADE KNOWN TO HIM,
AND THAT HE IS SIGNING THIS AGREEMENT AS HIS FREE ACT AND DEED, AND THAT HE IS
ACCEPTING VOLUNTARILY ALL TERMS OF THIS SEPARATION AGREEMENT AND RELEASE.




By signing this Agreement, the parties to this Agreement acknowledge that they
understand this Agreement and enter into it voluntarily, that this is a complete
settlement and release agreement and that there are no written or oral
understandings or agreements that are not set forth herein.




IN WITNESS WHEREOF, the aforesaid parties have hereunto set their hands and
seals as of the date and year above written.







AMERISERV FINANCIAL, INC.







By /s/Jack W. Babich

Jack W. Babich

EMPLOYEE







/s/Ronald W. Virag

Ronald W. Virag

 

 








1








